Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 05/19/2021 are accepted. Claims 1, 2, and 4-15 are amended, claim 3 is cancelled, and claims 16-21 are newly added.
Response to Arguments
2)	Applicant’s arguments, see section titled “Objection to Claims 2-10 and 12-15”, Page 8, filed 05/19/2021, with respect to the claims have been fully considered and are persuasive.  The objections of claims 2-10 and 12-15 have been withdrawn. 
	Applicant’s arguments, see section titled “Rejections of Claims 3 and 11-15 under 35 USC § 112(a)”, Pages 8-10, filed 05/19/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 3 and 11-15 have been withdrawn.
Applicant argues in pages 10-11, section titled “Rejection of Claim 9 under 35 USC § 112(b)”, that the indefiniteness rejection of claim 9 should be withdrawn due to the term “Bluetooth transceiver” being used in currently patented works. This argument is not persuasive, as the patented language of one claim does not ensure the patentability of the same or similar language in future applications. However, Applicant’s argument regarding the well-known communication protocol status of “Bluetooth” as a whole is found to be persuasive by Examiner. Therefore, the 35 U.S.C. 112(b) rejection of claim 9 is withdrawn.
05/19/2021 have been fully considered but they are not persuasive. 
Applicant argues in pages 11-14, section titled “Rejections of Claims 1-15 under 35 USC § 102/§ 103”, that the amended independent claim 1 is not taught in its entirety by Shaanan et al. (U.S. PGPUB 20150190577), due to the amended claim reciting “a processor…operative to determine an amount of medication actually delivered by the medication delivery device based on a comparison of determined amounts of medication via the detected linear displacement of the dose selector and the detected linear displacement of the screw, wherein a variation in determined amounts of medication greater than a predetermined limit sets off an alert to a user that the medication delivery device is no longer operating accurately” (Page 12 of Applicant’s Arguments). While Examiner agrees with the principle that “wherein a variation in determined amounts of medication greater than a predetermined limit sets off an alert to a user that the medication delivery device is no longer operating accurately” is not explicitly taught within Shaanan et al, Examiner not does not agree to the assertion that “Shannan does not disclose or suggest two independent dose delivery measurements, one based on detected linear displacement of a dose selector and the other based on detected linear displacement of a screw coupled to the dose selector” (Page 13 of Applicant’s Arguments). As previously written within the Non-Final Action filed 02/22/2021, Paragraph [0032] of Shaanan et al. teaches the claims two independent dose delivery measurements, one based on detected linear displacement of a dose selector (Fig. 1A; 102a, 110, 111, and 112) (Rejection of claim 1, Page 8) and the other based on detected linear displacement of a screw (Fig. 1B; 102b) coupled to the dose 
Claim Objections
3)	Claims 1, 11, and 17-21 are objected to because of the following informalities: 
Claim 1, line 20, “determined amounts” should read “the determined amounts” for clarity and continuity with “determined amounts” of claim 1, line 17
Claim 11, line 17, “determined amounts” should read “the determined amounts” for clarity and continuity with “determined amounts” of claim 11, line 14
Claims 17-21, line 1, “of claim [#]” should read “of claim [#],” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claim 1-2, 4, 6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan et al. (U.S. PGPUB 20150190577), hereinafter Shaanan, in view of Schabbach et al. (W.I.P.O. 2015001008), hereinafter Schabbach, in view of Bollish et al. (U.S. PGPUB 20140276548), hereinafter Bollish.
	Regarding claim 1, Shaanan teaches a medication delivery device (Fig. 1A; 100) comprising: a dose selector (Fig. 1A; 102a, 110, 111, and 112) for selecting an amount of medication to delivery [Paragraph 0033]; a first capacitive sensor adjacent the dose selector (Examiner interprets the sensor to be “adjacent” the dose selector, as the sensor is “along a travel path of the push spine”) [Paragraph 0032] and operative to detect linear displacement of the dose selector during medication delivery [Paragraph 0032, lines 8-13 and 28-30]; a screw (Fig. 1A; 102b) coupled to the dose selector; a second capacitive sensor adjacent the screw [Paragraph 0032] and operative to detect 
	Schabbach teaches a medication delivery device (as shown in Fig. 2) comprising: a dose selector (Fig. 1; 114, 116; Fig. 4; 118) for selecting an amount of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shaanan so the second capacitive sensor would detect linear displacement of the screw during medication delivery, as taught by Schabbach. Doing so would enable for surety within the processor of whether a medication is actually being injected, as taught by Schabbach [Page 8, lines 29-34]. However, Shaanan in view of Schabbach still fails to teach wherein the determining of the amount of medication delivered by the medication delivery device is based on a comparison of determined amounts of medication, or wherein a variation in determined amounts of medication greater than a predetermined limit sets off an alert to a user that the medication delivery device is no longer operating accurately.
Bollish teaches a medication delivery device (Fig. 1; 100) comprising a processor (Fig. 1; 106 and 108), wherein a variation in determined amounts of medication greater than a predetermined limit sets off an alert to a user that the medication delivery device is no longer operating accurately [Paragraph 0041]. Examiner interprets this to also require a comparison of determined amounts of medication, as otherwise, the processor 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Shaanan in view of Schabbach to operate wherein the amount of medication actually delivery by the medication delivery device is based on a comparison of determined amounts of medication, and wherein a variation in determined amounts of medication greater than a predetermined limit sets off an alert to a user that the medication delivery device is no longer operating accurately, as taught by Bollish. Doing so would allow for easier control and higher amounts of safety for the user.
	Regarding claim 2, Shaanan in view of Schabbach in view of Bollish teaches the medication delivery device of claim 1, wherein the dose selector is rotatable for selecting an amount of medication to deliver [Paragraph 0045].
	Regarding claim 4, Shaanan in view of Schabbach in view of Bollish teaches the medication delivery device of claim 1, wherein the processor is operative to record information related to the determined amount of medication [Paragraph 0032].
	Regarding claim 6, Shaanan in view of Schabbach in view of Bollish teaches the medication delivery device of claim 4, wherein the processor is further operative via the transceiver to communicate the recorded information from the medication delivery device to the data management system of the blood glucose meter [Paragraphs 0032 and 0050].

	 Regarding claim 10, Shaanan in view of Schabbach in view of Bollish teaches the medication delivery device of claim 1, further comprising a clock coupled to the processor [Paragraph 0029] (Examiner interprets there to be a clock coupled to the processor, as a clock would be necessary to determine “injection time of a medicine”, as taught by Shaanan in Paragraph [0028]).
Regarding claim 11, Shaanan teaches a method of delivering medication with a medication delivery device (Fig. 1A; 100) comprising: selecting an amount of medication to deliver via a dose selector (Fig. 1A; 102a, 110, 111, and 112) [Paragraph 0045]; detecting linear displacement of the dose selector during medication delivery via a first capacitive sensor adjacent the dose selector [Paragraph 0032]; detecting linear displacement of a screw (Fig. 1B; 102b) coupled to the dose selector via a second capacitive sensor adjacent the screw [Paragraph 0032]; and determining an amount of medication actually delivered by the medication delivery device via a processor (Fig. 1B; 186) [Paragraph 0032]. While Shaanan does teach that the processor can use the detected linear displacement of the dose selector and the screw to determine an amount of medicine contained or administered [Paragraph 0032], and can provide alarms regarding the dose [Paragraph 0032], Shaanan fails to teach wherein the determining of the amount of medication delivered by the medication delivery device is based on a comparison of determined amounts of medication, or wherein a variation in determined amounts of medication greater than a predetermined limit sets off an alert to 
	Schabbach teaches a method of delivering a medication with medication delivery device (as shown in Fig. 2) comprising: selecting an amount of medication to deliver via a dose selector (Fig. 1; 114, 116; Fig. 4; 118) [Page 5, line 24 – Page 6, line 3]; detecting displacement of the dose selector during medication delivery [Page 7, line 26 – Page 8, line 15] via a first sensor (Fig. 4; 214) adjacent the dose selector (as shown in Fig. 4); a screw [Page 8, line 37]; detecting linear displacement of a screw during medication delivery [Page 8, line 36 – Page 9, line 6] via a second sensor (Fig. 4; 216) adjacent the screw [Page 8, lines 36-37.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shaanan so the second capacitive sensor would detect linear displacement of the screw during medication delivery, as taught by Schabbach. Doing so would enable for surety within the processor of whether a medication is actually being injected, as taught by Schabbach [Page 8, lines 29-34]. However, Shaanan in view of Schabbach fails to teach wherein the determining of the amount of medication delivered by the medication delivery device is based on a comparison of determined amounts of medication, or wherein a variation in determined amounts of medication greater than a predetermined limit sets off an alert to a user that the medication delivery device is no longer operating accurately.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Shaanan in view of Schabbach to operate wherein the amount of medication actually delivery by the medication delivery device is based on a comparison of determined amounts of medication, and wherein a variation in determined amounts of medication greater than a predetermined limit sets off an alert to a user that the medication delivery device is no longer operating accurately, as taught by Bollish. Doing so would allow for easier control and higher amounts of safety for the user.
Regarding claim 12, Shaanan in view of Schabbach in view of Bollish teaches the method of claim 11, wherein the selecting comprises rotating the dose selector to select an amount of medication to deliver [Paragraph 0045].
	Regarding claim 13, Shaanan in view of Schabbach in view of Bollish teaches the method of claim 11, further comprising recording information from various sensors using the processor [Paragraph 0028] (Examiner interprets the device of Shaanan to have “various sensors” that can record information using the processor, due to the type, 
	Regarding claim 15, Shaanan in view of Schabbach in view of Bollish teaches the method of claim 13, further comprising communicating the recorded information from the medication delivery device to a data management system or a blood glucose meter [Paragraphs 0032, 0049-0052].
7)	Claims 5, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan in view of Schabbach in view of Bollish, further in view of Krulevitch et al. (U.S. PGPUB No. 20110313395), hereinafter Krulevitch.
Regarding claim 5, Shaanan in view of Schabbach in view of Bollish teaches the medication delivery device of claim 4. While Shaanan in view of Schabbach in view of Bollish does teach that information related to the determined amount of medication reported can be a time at which a dose was administered [Paragraph 0028], Shaanan in view of Schabbach in view of Bollish does not teach that the information related to the determined amount of medication reported is a time and date a dose was administered.
Krulevitch teaches a medication delivery device (Fig. 3; 100) comprising: a dose selector (Fig. 3; 104) for selecting an amount of medication to deliver [Paragraph 0032]; a first capacitive sensor [Paragraphs 0033 and 0037] (Fig. 5; 174); a transceiver (Fig. 4; 172) [Paragraph 0037]; and a processor [Paragraph 0033] coupled to the first capacitive sensor [Paragraph 0033] adjacent the dose selector (Examiner interprets the first capacitive sensor to be adjacent the dose selector due to the sensor being designed to “monitor both the inward and outward movement” of the dose selector, as taught by Krulevitch in Paragraph [0033]) and to the transceiver and operative to determine an 
It would have been obvious to one of ordinary skill in the art before to the effective filing date of the claimed invention to modify the device of Shaanan in view of Schabbach in view of Bollish to include the date the dose was administered, as taught by Krulevitch. Doing so is known within the prior art (as taught by Krulevitch, Paragraph [0071]), and would be helpful to eliminate potential errors by the user of the medication delivery device, in terms of missed doses or double doses [Paragraph 0071].
Regarding claim 7, Shaanan in view of Schabbach in view of Bollish teaches the medication delivery device of claim 1, but is silent to wherein the device further comprises an indicator, wherein the processor is operative to activate the indicator in response to at least one of an improper amount of medication having been delivered by the medication delivery device or a needle of the medication delivery device requiring replacement.
Krulevitch teaches a medication delivery device (Fig. 3; 100) comprising: a dose selector (Fig. 3; 104) for selecting an amount of medication to deliver [Paragraph 0032]; a first capacitive sensor [Paragraphs 0033 and 0037] (Fig. 5; 174); a transceiver (Fig. 4; 172) [Paragraph 0037]; and a processor [Paragraph 0033] coupled to the first capacitive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shaanan in view of Schabbach in view of Bollish to further comprise an indicator, as taught by Krulevitch. Doing so is known within the art, and would help to reduce the inaccuracies often associated with the usage of medication delivery devices [Paragraphs 0069-0072].
Regarding claim 8, Shaanan in view of Schabbach in view of Bollish in view of Krulevitch teaches the medication delivery device of claim 7. Krulevitch further teaches wherein the indicator comprises a sound generation device [Krulevitch – Paragraphs 0069 and 0072].

Regarding claim 14, Shaanan in view of Schabbach in view of Bollish teaches the method of claim 13. While Shaanan in view of Schabbach in view of Bollish does teach that information related to the determined amount of medication reported can be a time at which a dose was administered [Paragraph 0028], Shaanan in view of Schabbach in view of Bollish does not teach that the information related to the determined amount of medication reported is a time and date a dose was administered.
Krulevitch teaches a method of delivering a medication with a medication delivery device (Fig. 3; 100) comprising: selecting an amount of medication to delivery via a dose selector (Fig. 3; 104) [Paragraph 0032]; detecting linear displacement of the dose selector during medication delivery via a first capacitive sensor (Fig. 5; 174) [Paragraphs 0033 and 0037]; and determining an amount of medication actually delivered by the medication delivery device via a processor [Paragraph 0033]; further comprising recording information from various sensors using the processor (Examiner interprets the device of Krulevitch to have “various sensors” that can record information using the processor due to the “dosage, time, and duration” of a medication delivery being capable of being recorded, as taught by Krulevitch in Paragraph 0045]; and 
It would have been obvious to one of ordinary skill in the art before to the effective filing date of the claimed invention to modify the method of Shaanan in view of Schabbach in view of Bollish to include the date the dose was administered, as taught by Krulevitch. Doing so is known within the prior art (as taught by Krulevitch, Paragraph [0071]), and would be helpful to eliminate potential errors by the user of the medication delivery device, in terms of missed doses or double doses [Paragraph 0071].
8)	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shaanan in view of Schabbach in view of Bollish, further in view of Neftel et al. (W.I.P.O. 2016059616), hereinafter Neftel.
	Regarding claim 17, Shaanan in view of Schabbach in view of Bollish teaches the medication delivery device of claim 1, further comprising a device body (Fig. 1A; 101) and a medication cartridge holder (Fig. 1A; 121), wherein the medication cartridge holder is reusable [Paragraph 0030], detachably coupled to the device body [Paragraph 0030] (Examiner interprets the medication cartridge holder to be detachably coupled to the device body due to its ability to be pivoted away from the device body, thus being “detached” at a single point, then closed back, “coupling” it to the device body again). However, Shaanan in view of Schabbach in view of Bollish does not teach wherein the medication cartridge holder comprises the second capacitive sensor.
	Neftel teaches a medication delivery device (as shown in Fig. 5), comprising a device body (Fig. 5; 101), and a medication cartridge holder (Fig. 5; 102), wherein the medication cartridge holder is reusable [Page 5 of translated Specification, line 6], 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shaanan in view of Schabbach in view of Bollish to have the medication cartridge holder comprise the second capacitive sensor, as taught by Neftel. Doing so would help cut down on the cost of manufacturing and use, as sensors can be relatively expensive components [Page 5 of translated Specification of Neftel, lines 6-7].
9)	Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan in view of Schabbach in view of Bollish, further in view of Schmid et al. (U.S. PGPUB 20180126083), hereinafter Schmid.
	Regarding claim 18, Shaanan in view of Schabbach in view of Bollish teaches the medication delivery device of claim 1. However, Shaanan in view of Schabbach in view of Bollish fails to teach wherein the medication delivery device further comprises a circuit board housing having a circuit board therein and a thermal sensor mounted on the circuit board. 
	Schmid teaches a medication delivery device (Fig. 23a; 800), further comprising a circuit board housing (Fig. 23a; 830’) having a circuit board [Paragraphs 0033 0123] (Examiner interprets “electronics module” to be the claimed circuit board) therein and a thermal sensor (Fig. 24a; 840i) [Paragraph 0123] mounted on the circuit board [Paragraph 0123].

	Regarding claim 19, Shaanan in view of Schabbach in view of Bollish in view of Schmid teaches the medication delivery device of claim 18. Rosiello further teaches wherein a processor [Paragraph 0123] is further operative to record ambient temperatures that the fluid delivery device is exposed to as detected by the thermal sensor [Paragraph 0033].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medication delivery device of Shaanan in view of Schabbach in view of Bollish in view of Schmid to have the processor record ambient temperatures, as taught by Schmid. Doing so would allow the user to ensure the medication within the medication delivery device does not become damaged due to thermal impact, as taught by Schmid [Paragraph 0033].
	Regarding claim 20, Shaanan in view of Schabbach in view of Bollish in view of Schmid teaches the medication delivery device of claim 19. Schmid further teaches the fluid delivery device further comprises an indicator (Fig. 16; 408), wherein the processor is further operative to activate the indicator (Fig. 24b; 840c) in response to the fluid delivery device being exposed to an extreme temperature as detected by the thermal sensor [Paragraph 0033].

	Regarding claim 21, Shaanan in view of Schabbach in view of Bollish in view of Schmid teaches the medication delivery device of claim 20, wherein the indicator comprises an LED [Schmid, Paragraph 0033].
Allowable Subject Matter
10)	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	EP3058970 to Sanofi-Aventis teaches a medication delivery device (as shown in Fig. 1a) comprising: a dose selector (Fig. 1; 12) for selecting an amount of medication to deliver [Paragraph 0017]; a first capacitive sensor (Fig. 3; 26) [Paragraph 0054] adjacent the dose selector and operative to detect linear displacement of the dose selector during medication delivery [Paragraphs 0039 and 0045]; a transceiver (Fig. 1; 27) [Paragraph 0051]; and a processor (Fig. 3; 23) coupled to the first capacitive sensor [Paragraph 0045] and to the transceiver [Paragraph 0051] and operative to determine 
12)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783